DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 2017/0170074.
Regarding Claim 1, Liu teaches a method for manufacturing a CMOS device (Fig. 2A), comprising: 
forming an active region (Fig. 2A) for the CMOS device on a substrate 200; 
forming shallow trench isolations 201 on the substrate 200, wherein two of the shallow trench isolations defines an active region of the CMOS device; 
forming a gate structure 2022 in the active region of the CMOS device (Fig. 2A), 
forming a gate sidewalls layer 2032 on both sides of the gate structure 2022 (Fig. 2C), wherein a material of the gate sidewalls layer is silicon nitride (paragraph 50), and wherein the gate sidewalls layer does not extend to a surface the shallow trench isolations (Fig. 2C);
depositing a silicon nitride film 205 directly on the gate structure, the gate sidewalls, a surface of the active region, and the surface the shallow trench isolations, wherein the depositing is performed via atomic layer deposition (ALD) in paragraph 55 and Fig. 2E ; and 
depositing a photoresist layer 2042 on the silicon nitride film 205 and patterning the photoresist layer in a photolithography process, wherein the silicon nitride film protects a footing of the photoresist layer during patterning to define an ion implantation region 206 for source/drain with references to Figs. 2A – 2G in paragraphs 32 and 35 – 63.
performing a photolithography process to define an ion implantation region (paragraph 56) for source/drain 170 (Figs. 1F and 1G) with references to Figs. 1A – 1G in paragraphs 30 – 56.
Liu teaches defining ion implantation region for source/drain implantation in paragraphs 32 and 63 but fails to teach performing a photolithography process to define an ion implantation region.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to perform photolithography process similar to that shown with reference to Fig. 2G in paragraphs 60 – 63 for the benefit of implanting ions for source/drain formation in the PMOS and the NMOS regions of the substrate. 
	Regarding Claim 2, Liu teaches the thickness of the silicon nitride film is 10 to 50 A in paragraph 56. 
Regarding Claim 3, Liu teaches ALD deposition of Silicon nitride films at temperatures between 3000C to 7000C in paragraph 56. 
	Regarding Claim 5, Liu teaches a plurality of PMOS devices and/or a plurality of NMOS devices are fabricated on the substrate in paragraph 36.  
Regarding Claim 6, Liu teaches after performing a photolithography process to define an ion implantation region, the method further comprising: performing an ion implantation process in paragraphs 32 and 63 for forming the source drain regions in the PMOS region.  
Regarding Claim 7, Liu teaches the material of the silicon nitride film is pure silicon nitride or carbon-doped silicon nitride or boron-doped silicon nitride in paragraph 55.  
Regarding Claim 8, Liu fails to teach the method is applied to the 40 nm and below technology nodes.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that Liu’s method can be applied to the 40 nm and below technology nodes since most modern day chips are manufactured for the 40 nm and below technology nodes devices.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3 and 5 – 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        January 19, 2022